Case 4:19-cv-03676 Document 7 Filed on 01/24/20 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                January 24, 2020
                                                               David J. Bradley, Clerk
Case 4:19-cv-03676 Document 7 Filed on 01/24/20 in TXSD Page 2 of 2
